·.'   Case 4:21-cv-00030-RAJ-RJK Document 1 Filed 03/17/21 Page 1 of 8 PageID# 1




                               United States District Court
                               District ofEastern Virginia

      Cedric Lamont Carter                    )
                                              )
                                              )      Civil Docket No.- - - - - - -
                  Plaintiff                   )
                                              )
                                              )
                     vs.                      )
                                              )
                Matthew Hoffman,              )
                                              )
      Individually and in his official        )
      capacity as Justice of the              )
      District Court of Newport News          )
               Defendant                      )
                                              )             Verified Complaint
                                              )


      JURISDICTIONAL BASIS
      I. Plaintiff claims federal jurisdiction pursuant to Article III § 2 which extends the
      jurisdiction to cases arising under the U.S. Constitution.


      II. Plaintiff brings this suit pursuant to Title 42 U.S. Code§ 1983 for violations of
      certain protections guaranteed to him by the Fourteenth Amendment of the federal
      Constitution, by the defendant under color of law in his capacity as a judge in the
      District Court of Newport News.


      Parties
      III. Plaintiff Cedric Carter is a natural person residing at 84 Basswood Dr,
                           CEDRIC CARTER: Verified Complaint: Page 1 of 5
Case 4:21-cv-00030-RAJ-RJK Document 1 Filed 03/17/21 Page 2 of 8 PageID# 2




Newport News, VA 23601.


IV. Defendant is a Judge presiding at Newport News General District Court.


Statement of Case
Pursuant to Title 42 U.S. Code § 1983 Every person who, under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory, subjects,
or causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an
action at law, suit in equity, or other proper proceeding for redress.


On 11 March 2021 at approximately 9:45A.M. in the General District Court of

Newport News, court room "D", case number GV: 21001230-00, Judge Hoffinan

acted unconstitutionally and lost subject matter jurisdiction by way of the

following events. First and foremost, I was not allowed to be heard by trial due to

the Judges personal feelings and views resulting in a denial of equal protection

under the Fourteenth Amendment. I delivered 4 Exhibits the day before my hearing

so he can see all the instrumentalities I had already sent to the Plaintiff in my case

prior to arriving to court the morning of the 11 th of March 2021 for the 9am

Dockett. He made reference to him having Jurisdiction over me and everything that

happens to me that morning before I said a word. He was clearly agitated by

something. None of my exhibits were address to him, the court, or his authority


                CEDRIC CARTER: Verified Complaint: Page 2 of 5
Case 4:21-cv-00030-RAJ-RJK Document 1 Filed 03/17/21 Page 3 of 8 PageID# 3




in. They were intended to show him the steps that I had been taking to get the

Plaintiff at the time to release the name and address of the original creditor as I was

aware that the law didn't allow for corporations to originate credit or give loans per

15 USC§ 1601a The first question he asked me was if I agreed that I owed the

alleged debt. I responded with no I don't, and that the two unrebutted Affidavits of

truth I sent to the plaintiff suggests that they agree with me as well. The case law I

sited in support of both my affidavits; "An affidavit uncontested, unrebutted,

unanswered, Morris v National Cash Register, 44 S.W 2d 433 Morris v National

Cash Register, 44 S.W. 2d 433, clearly states at point #4 that "uncontested

allegations in affidavits must be accepted as true." He dismissed the validity of this

case law. I told him I sent the plaintiff a notice of default and opportunity to cure

putting the plaintiff on notice that their silence meant agreement and that my

Affidavits stood as truth in commerce and he dismissed this as well. I explained to

Judge Hoffinan that I didn't come to the Plaintiff for a loan. I came for credit. I

extended myself credit through the opened end credit plan attached to my social

security card and the plaintiff provided me deceptive forms to make me believe

that I owed them something when in fact the purchase was paid for already by way

of the finance charge. He said that didn't make any sense to him and to give him a

better reason, so I explained that there was a finance charge involved in my

consumer transaction which congress defines as the sum of all charges and it more


                 CEDRIC CARTER: Verified Complaint: Page 3 of 5
••   Case 4:21-cv-00030-RAJ-RJK Document 1 Filed 03/17/21 Page 4 of 8 PageID# 4




     than compensated for the purchase. Once again, I was told that was totally wrong

     and he didn't know what I was talking about. So I read 15 USC§ 1692ftl)

     verbatim from title 15 so that he would understand that receiving cash payments

     beyond the finance charge was prohibited by law, and was told it didn't make any

     sense to him and he proceeded to ask the Plaintiff what he wanted and issued a

     bond of appeal for the amount the Plaintiff asked for ($10,846.28). This was done

     on behalf of the Plaintiff as a form of insurance on behalf of the company. By law

     the original creditor is the only one that can validate a debt. Judge Hoffman never

     asked anything of the plaintiff along the lines of showing proof they were the

     Original Creditor before deciding that from his personal point of view the alleged

     debt must be valid. Per Title 15 of the US Code. Failure to dispute any alleged debt

     by a consumer shall not be misconstrued by any court as liability. The plaintiff

     didn't have to provide the name and address of the original creditor or anything

     else I asked for in my notarized documents to verify the alleged debt for which

     Title 15 clearly states they cannot be the original creditor. Yet, I got stuck with the

     balance and I was the only one in the court room that could by law verify the

     alleged debt because I was the grantor and original creditor. I understood that only

     natural persons can be originators of credit and corporations are merely

     participating in the extension of credit, so by default the Plaintiff being a

     corporation could never be the original creditor. This personally did not make any


                      CEDRIC CARTER: Verified Complaint: Page 4 of 5
r
....   Case 4:21-cv-00030-RAJ-RJK Document 1 Filed 03/17/21 Page 5 of 8 PageID# 5




       sense to the judge so I was denied a trial date and my right to be heard. This was

       supposed to be a hearing to see if there was a dispute and set up a trial date so I

       thought, but I wound up a victim of judicial misconduct. I was denied my right of

       equal protection under the law the Plaintiff was given. The Judge spoke on his

       behalf the entire time. Dead set on making an example ofme for all on lookers to

       suppress the use of Title 15 in our defense. Whether or not my trial date was going

       to be extended to me was solely based on how well he felt I answered his questions

       not my right to a trial or the federal laws that supported my answers. "Fraud

       vitiates the most solemn contracts, documents, even judgements" [U.S. v

       Throckmorton, 98 US 61 at pg. 65].



       Judge Hoffman presided over case number GV21000746-00, 22 Feb 2021, Court

       room "D", on the Dockett for 9 AM that day. This young lady (Jessica Wilson) was

       siting Title 15 in her defense of a warrant of Debt just as I was during my hearing,

       but she was awarded her day in court. She is currently scheduled to return 10 May

       2021 under the same case number and court room for the 10 AM Dockett.



       While a Judge performing Judicial functions may enJoy Immunity, denial of

       constitutional rights are absolutely not a judicial function and conflicts with any

       definition of a Judicial function. The failure to follow simple guidelines of his post


                       CEDRIC CARTER: Verified Complaint: Page 5 of 5
,
fl   Case 4:21-cv-00030-RAJ-RJK Document 1 Filed 03/17/21 Page 6 of 8 PageID# 6




     made Judge Hoffinan 's actions no longer a Judicial act but an Individual act as his

     acts represented his own prejudices and goals. I have been subject to court action for

     the purpose of intimidating me from exercising my Federally protected rights under

     title 15 of the US Code. This is unacceptable.


     Wherefore plaintiff prays this Court issue equitable relief as follows:
     1. Issue injunctive relief of all orders made in violation of the Law
     2. Issue declaratory relief that Due Process of Law be allowed.
     3. Issue other relief as this Court deems appropriate and just.
     4. Award plaintiff his costs of litigation.

     Respectfully submitted,


     Cedric L. Carter
     84 Basswood Dr,
     Newport News, VA
     23601-3010
     757 927 8023




     Statement of Verification
     I have read the above complaint and it is correct to the best of my knowledge.

                                                                                 N?l,.u ~
                                                    City/County of Net, ) }?QY-.\-
                                                    Commonwealth of Virginia
     ~.carter                                      The foregoing instrument was
                                                   acknowledged before me this
     In Propria Persona                                          Mace b ,
                                                   _13:!t\ dc4Y of              20.l:L
                                                   ~ C , LC:a:pif
                                                   Not
                                                         ~ • 1t«Ple --u-1. ;&-
                                                         Public
                                                   My commission expires:   q/30/20µ.-.(



                     CEDRIC CARTER: Verified Complaint: Page 6 of 5
 Case 4:21-cv-00030-RAJ-RJK Document 1 Filed 03/17/21 Page 7 of 8 PageID# 7




                                    DROPBOX
                                INFORMATION FORM
                                              NOTICE:
 •   To assist with efforts towards minimizing personal interactions, this drop box may be used
     as an option for filing instead of coming to the Clerk's Office intake counter when open.

 •    The public may use the drop box during hours when the court is closed but the buildings
     are open to the public; federal employees with weekend and evening access to the
     courthouse may use the drop box whenever the Clerk's Office is closed.

 •   Clerk's Office staff retrieve documents from the drop boxes at 9:00 a.m. each day that the
     court is open.

                                              g,=--~=-lrl~~..__o~<. +---LI
Date: ___,,. . . .·1-----=--1(1----LL,.d.:1..L.,;'
                   .                                                . . . . _ _ _ _ _ _ _ _ _ __
CaseName(ifapplicable): (!.Atjc,JtG,v';;)JoCl,9-30 - 00

Case Number(s) (if applicable):           CA,.;E#' ~ V       : ) I DCo ·'1'-ll.o - DO


Company/Firm: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Name/Contact:       ~,.e~                    ~-;-&.
Address:   ----=8_. . '-..f_Z=--~-~-=-~
                           ..         _..,.,a_~_    _VJt'-=--:.'-___,;.._~_ _ _ _ _ _ _ _ _ __
                                              ... ~_·



City, State, Zip: ~po-4,-;                  ~AJc;wJ.S
                                                        1
                                                            \JA   1
                                                                      2/XQO t

Phone: _ _ _        7___6____7_'i_Z_7__
                                      S_t:l_Z_·_5__________


CHECK/MONEY ORDER ENCLOSED Yes                              ✓          No - - - -

                                            CASH NOT ACCEPTED
 •   IMPORTANT - Before placing your filing in the drop box, please ensure the following:
       ✓ Case number and caption clearly identified on document(s).
       ✓ Documents have been signed.
       ✓ If documents are being filed by pro se litigant, please complete and sign the form
         titled: Local Rule 83.l(M) Certification and submit with your document(s).
Case 4:21-cv-00030-RAJ-RJK Document 1 Filed 03/17/21 Page 8 of 8 PageID# 8
